 


109 HR 4180 IH: Identification and Disclosure Act
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4180 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mrs. Schmidt (for herself and Mr. Shays) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to require communications which consist of prerecorded telephone calls to meet the disclosure and disclaimer requirements applicable to general public campaign communications transmitted through radio, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Identification and Disclosure Act. 
2.Disclosure Requirements and Other Restrictions For Communications Made Through Prerecorded Telephone Calls 
(a)Application of General Disclosure RequirementsSection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by striking (as defined in section 304(f)(3)), and inserting (as defined in section 304(f)(3)) or for any communication which is a telephone call consisting in substantial part of a prerecorded audio message (other than a call placed to a customer or employee of the person making the disbursement),. 
(b)Method of Disclosure; Other RestrictionsSection 318(d) of such Act (2 U.S.C. 441d(d)) is amended by adding at the end the following new paragraph: 
 
(3)Special rules for prerecorded telephone callsAny communication which is subject to the requirements of subsection (a) and which is a telephone call consisting in substantial part of a prerecorded audio message shall meet the following requirements: 
(A)The communication shall meet the requirements for a communication which is transmitted through radio which are applicable under paragraph (1)(A) (in the case of a communication described in paragraph (1) or (2) of subsection (a)) or under paragraph (2) (in the case of a communication described in paragraph (3) of subsection (a)), except that— 
(i)the audio statement required shall clearly state the name and permanent street address of the person making the disbursement for the call; and 
(ii)the audio statement required shall be made at the beginning of the telephone call. 
(B)The telephone number which will appear in the caller identification device of the recipient of the telephone call shall be the telephone number of the person making the disbursement for the call which is used in the person’s regular course of business, without regard to whether or not the person placed the telephone call itself. . 
3.Effective DateThe amendments made by this Act shall apply with respect to communications made on or after the date of the enactment of this Act.  
 
